United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2086
Issued: August 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 23, 2011 appellant, through his attorney, filed a timely appeal from a
decision of the Office of Workers’ Compensation Programs (OWCP) dated June 27, 2011.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability as of August 7, 2010
causally related to his accepted low back conditions.
FACTUAL HISTORY
On August 19, 2003 appellant, a 28-year-old mail handler, filed a Form CA-2, an
occupational disease claim, alleging that he developed a low back condition causally related to
employment factors; he stated that he first became aware of this condition on July 23, 2003.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for lumbosacral radiculopathy and lumbar disc herniation. Appellant
stopped work and OWCP paid him compensation for total disability.
On July 5, 2006 appellant underwent an L4-5 percutaneous discectomy with discography
to repair a herniated disc at L4-5.
On July 22, 2006 appellant returned to work as a modified mail handler for four hours per
day. He began working full time, eight hours per day at the modified position in
September 2006, with no lifting greater than 25 pounds.
In a June 2007 report, Dr. Monica Mehta, Board-certified in physical medicine and
rehabilitation, stated that, while appellant had benefited from a physical medicine treatment
program, he would require a functional capacity evaluation and work-hardening program so that
he could return to full-duty work. She opined that for the present time appellant should be on
restricted duty.
In order to determine whether appellant could return to full duty and to ascertain his
precise work restrictions, appellant was referred to Dr. James A. Charles, Board-certified in
psychiatry and neurology, for a second opinion examination. In a report dated September 12,
2007, Dr. Charles stated that appellant required no further treatment for his low back, including
physical therapy or testing and that his neurological prognosis was excellent. He opined that
appellant could continue working at his job without restrictions. Dr. Charles advised that, from a
neurological perspective, there was no reason he could not work at full duty in his capacity as a
mail handler.
OWCP determined there was a conflict in the medical evidence regarding appellant’s
ability to perform work and whether he required work restrictions. In order to resolve this
conflict, it referred him to Dr. William B. Head, Board-certified in psychiatry, for a referee
medical examination. In a report dated December 9, 2008, Dr. Head stated findings on
examination, reviewed the medical evidence, the statement of accepted facts, and concluded that
appellant could return to an eight-hour-per-day job with restrictions on pushing, pulling and
lifting more than 50 pounds. He stated that appellant had no current work limitations based on
objective findings, which were normal. Dr. Head opined, however, that, because appellant had
undergone percutaneous discectomies at C5-6 and L4-5, he should be limited to lifting less than
50 pounds.
In CA-17 forms dated February 10 and March 12, 2009, Dr. Mark A.P. Filippone, Boardcertified in physical medicine and rehabilitation, indicated that appellant could work an eighthour day with restrictions on lifting no more than 25 pounds, no pulling more than 30 pounds
and no pushing more than 40 pounds.
In May 2009 appellant bid a job which entailed working at a sack sorting machine (SSM)
as a keyer with restrictions on lifting less than 50 pounds.2

2

Appellant testified at the April 13, 2011 hearing that the SSM keyer position had restrictions of lifting more than
50 pounds.

2

On February 12, 2010 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on February 8, 2010 which was causally related to his
accepted back conditions. He indicated that he had been working his regular bid job, full time,
as an SSM keyer with restrictions; he had been improving in his ability to engage in pushing,
pulling, walking and mail handling, but not lifting and bending. For this reason, appellant was
able to do his bid job but not other jobs requiring additional duties. He stated that on February 8,
2010 the pain flared up and worsened overnight so he went to Dr. Filippone on February 9, 2010
for treatment.
In a report dated March 1, 2010, Dr. Thomas R. Peterson, Board-certified in
neurosurgery, stated that, since the July 23, 2003 work injury, appellant had experienced chronic
low back pain and bilateral leg paresthesias, primarily in the left buttocks, posterior thigh and
calf, and right buttocks and posterior thigh. Appellant’s condition improved after he underwent a
percutaneous discectomy in 2006 but he never became totally pain-free. Dr. Peterson related that
since 2006 appellant had been able to work full-time, limited duty with mild chronic low back
pain until February 8, 2010, when he was at work and had a recurrence of his low back pain and
bilateral leg radiculopathy; he had been out of work since February 9, 2010. He stated that
appellant’s current pain level was a six on a scale of one to ten and that he was attempting to
return to a manageable pain level. Dr. Peterson reviewed the results of a January 22, 2010
lumbar magnetic resonance imaging (MRI) scan, which showed a central disc herniation at L4-5.
He did not believe appellant required surgical intervention at that time as he had only
experienced a worsening of his symptoms for slightly more than two weeks. Dr. Peterson
recommended physical therapy and some back strengthening exercises for the time being.
In a March 9, 2010 report, Dr. Filippone stated that, during his most recent examination
of appellant on February 24, 2010, appellant continued to complain of low back pain. He stated,
however, that he intended to release appellant to return to work at his bid job in accordance with
restrictions listed on a March 9, 2010 Form CA-17. In the Form CA-17 dated March 9, 2010,
Dr. Filippone indicated that appellant had restrictions on lifting more than 25 pounds and no
pulling or pushing more than 50 pounds.
Appellant returned to full-time modified duty as an SSM operator on March 12, 2010.
He signed a job offer which indicated that he could work an eight-hour day keying and scanning
sacks of mail with restrictions on pushing or pulling no more than 50 pounds, and lifting and
carrying no more than 25 pounds.
By decision dated June 15, 2010, OWCP denied appellant’s February 12, 2010 claim for
a recurrence of disability as of February 8, 2010.3

3

By decision dated December 15, 2010, an OWCP hearing representative affirmed the June 15, 2010 decision. It
found that appellant was presenting facts which indicated that he had sustained a new injury. Appellant
subsequently filed a Form CA-2 claim for disability based on cervical and lumbar conditions on January 11, 2011,
under case number xxxxxx484. OWCP denied this claim by decision dated March 11, 2011; an OWCP hearing
representative set aside this decision and remanded the case for further development of the medical evidence by
decision dated June 5, 2011.

3

In a report dated August 9, 2010, Dr. Filippone stated that management had sent
appellant home on August 7, 2010 because he could not work full-time regular duty, despite the
fact that he had completed a Form CA-17 on July 15, 2010 which outlined his work restrictions.
In a report dated August 18, 2010, Dr. Filippone stated that he reexamined appellant on
August 9, 2010, at which time he noted no interval or intervening history of trauma or injury.
Appellant continued to experience low back pain with lumbar paraspinals. Dr. Filippone
asserted that appellant had been sent home by management on August 7, 2010 because the
employing establishment had no work for him within his restrictions. He stated that he would
keep appellant out of work consistent with the Form CA-20 he was attaching with his report. In
this Form CA-20, dated August 18, 2010, Dr. Filippone diagnosed lumbosacral radiculopathy
and checked a box indicating that the condition found was caused or aggravated by employment
activity.
In a treatment note dated August 18, 2010, Dr. Filippone stated that appellant was in too
much pain to work in any capacity.
In a report dated September 7, 2010, Dr. Filippone stated that appellant had experienced a
flare up of mid-to-low back pain on August 19, 2010. He stated that appellant had complaints of
pain at the cervical paraspinals, mid-to-lower thoracic paraspinals and lumbar paraspinals
bilaterally. Dr. Filippone noted, however, that OWCP had not accepted the cervical and thoracic
conditions. He reiterated that appellant remained unable to work in any capacity.
On September 10, 2010 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on August 7, 2010 which was causally related to his accepted
low back conditions. He stated on the form that when he awakened on August 7, 2010 he was
experiencing more pain than usual and that his pain was worsening. Appellant asserted that this
was the same pain he had experienced since his July 23, 2003 work injury. He returned to
Dr. Filippone, who placed him off work. The employing establishment responded on the form
that appellant was offered a limited-duty, eight-hour-per-day job which he accepted on
March 12, 2010 with the following restrictions: lifting/carrying up to 25 pounds; pushing/pulling
up to 50 pounds; alternating standing, walking, twisting, simple grasping/fine manipulation,
including keying. Management further stated that, although appellant was alleging a recurrence
of disability causally related to his July 23, 2003 employment injury, he did not cooperate with
an incident investigation, choosing instead to file a Form CA-20.
In a statement dated September 30, 2010, appellant stated that he worked from May 2009
to February 8, 2010 as an SSM keyer. He asserted that the duties of this job entailed pulling,
pushing and flipping sacks two to three feet long which weighed up to 70 pounds for five to six
hours per day. Appellant was keying around 300 sacks per hour, 1,500 to 1,800 sacks per day.
At other times he worked on a high-speed universal sorting machine as a keyer, which required
him to engage in pushing and pulling to key big parcels two to three feet long weighing up to 70
pounds. Appellant stated that he worked on the high-speed machine for an average of six to
seven hours per day while standing on his feet. He asserted that he was keying around 300 sacks
per hour, 1,500 to 1,800 sacks per day. Appellant stated that he believed his back condition
worsened and became more painful between May 2009 and February 8, 2010 due to the work he
was doing.

4

On November 20, 2010 appellant filed another Form CA-2a, alleging that he sustained a
recurrence of disability on August 7, 2010 which was causally related to his accepted lumbar
conditions. He stated on the form that he was sent home by the employing establishment on
August 7, 2010 because he refused to work full duty due to the fact that he had medical
restrictions. The employing establishment responded on the form, stating that appellant was
provided with a limited-duty job offer based on a 50-pound weight lifting restriction.
In a statement dated December 2, 2010, appellant reiterated that he started working as an
SSM keyer in May 2009 in accordance with restrictions outlined by Dr. Filippone. He advised
that he was working an average of eight hours per day, five days per week keying and processing
large sacks and parcels of mail, which eventually resulted in an aggravation of his chronic back
condition. Appellant advised that he experienced sharp, stabbing pain in his mid-back and lower
back in February 2010, which improved enough by March 2010 so that Dr. Filippone released
him to return to work with restrictions pursuant to management’s March 2010 modified job; this
offer described his duties as keying/scanning sacks.
Appellant stated that he was able to perform his bid job keying and scanning sacks from
March to August 2010. On approximately July 17, 2010, however, he was processing large,
heavy parcels “nonstop”; these parcels were getting stuck on top of each other so he needed to
keep kneeling in order to lift these heavy parcels; this caused him to experience an increase in his
back pain. Appellant asserted that he asked his supervisor if he could go home and relax, but
was refused permission because they were understaffed in his section. As a result he had to
remain at his job, which aggravated his pain and made it harder to stand and work at his job.
When appellant went home he took a hot shower, medication and applied a heating pad which
alleviated the pain somewhat until the next day, when his job duties aggravated his pain again.
He related that this pattern occurred on a daily basis from the third week in July 2010 to
August 7, 2010, when management asked him to perform regular, full-duty work without
restriction or go home. Appellant stated that he had been placed on regular duty by a referee
physician’s June 3, 2009 report, which was a “misunderstanding.” He alleged that he attempted
to work without restrictions until August 7, 2010, when his back pain became intolerable and he
had to go off work. Appellant stated that he did not want to leave work; however, the only work
the employing establishment had available at that time was regular work without restrictions.
In a statement dated December 15, 2010, appellant’s supervisor, Barbara Anderson,
stated that appellant was offered and signed a limited-duty job offer; after signing the job offer,
however, he alleged that he could not work within those limitations.
In a statement dated December 18, 2010, John Romano, appellant’s manager, noted that
appellant alleged a recurrence of disability on August 7, 2010 causally related to his July 23,
2003 work injury. He stated:
“[Appellant] has a limited-duty job offer with a push/pull restriction of 50 pounds
signed on March 12, 2010. He was returned to full duty by a referee doctor
scheduled by the Department of Labor on June 3, 2009. Throughout this process
[appellant] has made contradictory and confusing statements as to his ability to
perform the duties of his bid position. He has not cooperated in management’s
attempts to investigate his allegations of not being able to work. [Appellant] has

5

obfuscated all attempts at resolving his issues. He has continuously called both
the Compensation Office and my office looking for some degree of assurance that
he can come back to work, whereas his recent medicals state he is totally disabled.
Simply put, [appellant] has been confrontational in his responses and has not
cooperated in management’s attempt to resolve his issues.”
In a report dated November 22, 2010, received by OWCP on December 14, 2010,
Dr. Alfred L. Mauro, Board-certified in anesthesiology, stated that appellant had been referred to
him for treatment by Dr. Filippone. He evaluated appellant on May 4 and June 3, 2009 and
stated:
“This is in regards to the return to work letter dated May 29, 2009, which states
that appellant may return to regular duties on June 3, 2009. Please note this letter
was intended for [appellant] to continue with his previous light/limited duties
prior to his procedure. Also please be advised that I am not the referee doctor and
he was not scheduled by the Department of Labor.”
By decision dated December 23, 2010, OWCP denied the claim for recurrence of
disability as of August 7, 2010 on the grounds that the evidence of record did not establish either
a change in the nature or extent of the claimant’s injury-related disability or the nature and extent
of his light-duty position.
In a report dated December 8, 2010, received by OWCP on January 3, 2011,
Dr. Filippone essentially reiterated his previously stated findings and conclusions. He stated that
appellant remained totally disabled and opined that his low back injuries had resulted from the
repetitive nature of the work he performed for the employing establishment.
By letter dated December 30, 2010, appellant’s attorney requested an oral hearing, which
was held on April 13, 2011. At the hearing appellant stated that he began working as an SSM
keyer for eight hours a day in May 2009 with restrictions of no pushing or pulling over 50
pounds and no lifting more than 50 pounds. Although he indicated that he continued to
experience pain he stated that he was able to perform the modified job. Appellant testified that
his back condition got worse, which caused him to miss work from February 8 to March 12,
2010, when he returned to work at the same modified position. He was able to work at this job
until August 7, 2010, when his supervisor allegedly forced him to perform duties which
exceeded his work restrictions of no pushing or pulling over 50 pounds and no lifting more than
25 pounds. While appellant was able to work keying mail on a conveyor belt and scanning mail
sacks, which was within his restrictions, appellant alleged that on August 7, 2010 his supervisor
told him to go to the middle volume section to make boxes. This required him to pick up a box
lying on the floor and then band it, clip it and then pull it up. Appellant stated that when he told
his supervisor that he could not do that job because of his restrictions, she told him that they had
him on full duty with no limitations and that he was required to make boxes regardless of what
he claimed his physician told him. His attorney stated at the hearing that, when appellant refused
to make boxes, a task which exceeded his work restrictions, he was sent home. Counsel stated
that this constituted a recurrence of disability because the employing establishment withdrew its
limited-duty assignment.

6

In a February 3, 2011 report, Dr. Filippone stated that appellant became totally disabled
as of February 9 through March 8, 2010, at which time he released him to return to work in
accordance with work restrictions he outlined on the Form CA-17 dated March 2010, despite the
fact that he still was experiencing some mid and low back pain. He advised that appellant
continued working with those restrictions until his mid and low back symptoms worsened and
radiated into his lower extremities; he stated that appellant asserted that his supervisor was
making him exceed the work restrictions he outlined in March 9, 2010, which further aggravated
his lower back symptoms. Dr. Filippone stated that appellant was sent home on two occasions in
July 2010 and on August 7, 2010; he reported that appellant had not been permitted to return to
the workplace since August 18, 2010. He advised that he examined appellant at that time and
concluded that his work injuries rendered him totally disabled as of August 18, 2010.
Dr. Filippone diagnosed cervical radiculitis, lumbosacral radiculitis and thoracic
radiculitis. He opined that all of these were job related, were partially aggravated by his 2008
motor vehicle accident, but preexisted the accident and have become worse since that time due to
his work for the employing establishment. Dr. Filippone concluded that appellant’s back
conditions were actually improving until management forced him to work at a higher level. He
opined that appellant had been totally disabled since August 18, 2010.
By letter dated May 25, 2011, appellant’s attorney stated that he was attaching a copy of
appellant’s leave slips dated July 23 and 30 and August 7, 2010 which purportedly showed that
appellant was sent home because he was asked to do heavy lifting and refused to exceed his
light-duty work restrictions.
By decision dated June 27, 2011, an OWCP hearing representative affirmed the
December 23, 2010 decision denying a claim for recurrence of disability.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position, or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden of
establishing by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he cannot perform such light duty. As part of this burden, the employee
must show a change in the nature and extent of the employment-related condition or a change in
the nature and extent of the light-duty job requirements.5

4

20 C.F.R. § 10.5(x).

5

Barry C. Peterson, 52 ECAB 120, 125 (2000); Terry R. Hedman, 38 ECAB 222 (1986).

7

ANALYSIS
In the instant case, the record does not contain medical evidence showing a change in the
nature and extent of appellant’s injury-related condition as of August 7, 2010. Indeed, appellant
has failed to submit any medical opinion containing a rationalized, probative report which relates
his condition or disability as of August 7, 2010 to a spontaneous worsening of his accepted low
back conditions. For this reason, he has not discharged his burden of proof to establish his claim
that he sustained a recurrence of disability as a result of his accepted employment conditions.
The record shows that in 2006 the claimant returned to modified duty, first on a part-time
and then a full-time basis. Dr. Head’s December 9, 2008 referee report indicated that appellant
could do a modified job with restrictions on pushing, pulling and lifting more than 50 pounds. In
May 2009 appellant began working his bid job as an SSM keyer within Dr. Head’s limitations.
He stopped work on February 9, 2010 and returned to light duty on March 12, 2010, when he
signed a modified job offer; this job restricted him from lifting more than 25 pounds and pushing
or pulling more than 25 pounds. Appellant worked at this job until August 7, 2010, when he
alleged that he sustained a recurrence of his accepted lumbar radiculopathy and herniated disc
conditions. As indicated, it is his burden to submit medical evidence supporting his claim for a
recurrence of disability.
The record contains several contemporaneous medical reports from Dr. Filippone. On
appeal, appellant’s attorney argues that Dr. Filippone’s August 18 and September 7, 2010 reports
presented medical evidence sufficient to establish that appellant sustained a recurrence of
disability as of August 7, 2010 and “confirm” that he was sent home from his light-duty job on
that date because they had no longer had work available to him within his restrictions.
Dr. Filippone’s reports provided findings on examination and a diagnosis of appellant’s
condition from August through December 2010 but did not provide a probative, rationalized
medical opinion sufficient to establish that his claimed disability as of August 7, 2010 was
causally related to his accepted low back conditions. In his August 18, 2010 report,
Dr. Filippone stated that when he reexamined appellant on August 9, 2010 appellant was
experiencing low back pain with lumbar paraspinals. In his August 18, 2010 Form CA-20, he
diagnosed lumbosacral radiculopathy and checked a box indicating that the condition found was
caused or aggravated by employment activity. In his August 18, 2010 treatment note and
September 7, 2010 report, Dr. Filippone stated that appellant was unable to work in any capacity.
He indicated on September 7, 2010 that he had experienced a flare up of mid-to-low back pain
on August 19, 2010, with complaints of pain at the cervical paraspinals, mid-to-lower thoracic
paraspinals and lumbar paraspinals bilaterally. In his December 8, 2010 report, Dr. Filippone
reiterated that appellant remained totally disabled and opined that his low back injuries resulted
from the repetitive nature of the work he performed for the employing establishment.
In his February 3, 2011 report, Dr. Filippone reviewed appellant’s work history and his
treatment of appellant. He stated that appellant was totally disabled from February 9 through
March 8, 2010, at which time he released him to return to work in accordance with work
restrictions he outlined on the March 9, 2010 Form CA-17, despite the fact that he still was
experiencing some mid and low back pain. Dr. Filippone related that appellant continued to
work with those restrictions until his mid and low back symptoms worsened and radiated into his

8

lower extremities. Appellant stated that management was making him exceed the work
restrictions he outlined in March 2010, which further aggravated his lower back symptoms.
Dr. Filippone concluded that appellant’s work injuries rendered him totally disabled as of
August 18, 2010.
Dr. Filippone’s reports failed to establish a spontaneous recurrence or worsening of
appellant’s accepted condition. At best, his reports suggest a worsening of his condition due to
new work factors. As OWCP indicated, Dr. Filippone’s reports describe a new injury, not a
recurrence of disability. Therefore, Dr. Filippone’s reports do not constitute sufficient medical
evidence demonstrating a causal connection between appellant’s employment-related conditions
and his previously accepted claim.6
Dr. Filippone noted that appellant alleged that he stopped working on August 7, 2010
because he refused to do work which exceeded his work restrictions and the employing
establishment consequently sent him home. However, appellant stated in his initial Form CA-2a
that he left work because he had experienced a worsening of low back pain which he could no
longer tolerate and did not mention being forced to exceed his restrictions. Dr. Filippone also
stated in his February 3, 2011 report that appellant was forced to leave work and became
disabled as of August 18 not August 7, 2010. Thus, it was unclear as to whether he had an
accurate history of appellant’s condition. Dr. Filippone’s report was therefore of limited
probative value for the reason that it is generalized in nature and equivocal in that it only noted
summarily that appellant’s conditions were causally related to his accepted low back conditions.
Moreover, he attributed appellant’s alleged recurrence of disability, at least partially, to
nonaccepted cervical and thoracic conditions. The reports submitted by Dr. Filippone failed to
provide an explanation in support of appellant’s claim that he was totally disabled due to his
accepted low back conditions as of August 7, 2010.
In addition, the Board finds that appellant failed to submit evidence showing that there
was a change in the nature and extent of appellant’s limited-duty assignment such that he no
longer was physically able to perform the requirements of his light-duty job. The record
demonstrates that appellant returned to work on March 12, 2010 on modified duty. Although
appellant stopped working as of August 7, 2010, he has not submitted sufficient factual evidence
to support a claim that a change occurred in the nature and extent of his limited-duty assignment
during the period claimed. The record demonstrates that he accepted a light-duty position within
the restrictions outlined by Drs. Head and Filippone, for eight hours per day, in May 2009.
Appellant worked at this position until February 8, 2010, when he alleged that he sustained a
recurrence of disability and went off work. He accepted a similar bid position as a modified mail
handler with the employing establishment and returned to work on March 12, 2010 at a job
which required no lifting exceeding 25 pounds and no pushing or pulling more than 50 pounds.
Appellant stopped working on August 7, 2010 and on September 10, 2010 he filed a Form CA2a claim for benefits, alleging that he sustained a recurrence of disability on August 7, 2010
which was causally related to his accepted low back conditions. He stated on the form that when
6

The form reports from Dr. Filippone that support causal relationship with a checkmark are insufficient to
establish the claim, as the Board has held that, without further explanation or rationale, a checked box is not
sufficient to establish causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB
247 (1979).

9

he awakened on August 7, 2010 he was experiencing more low back pain than usual and that this
pain, which he had continued to experience since his July 23, 2003 work injury, was worsening.
The employing establishment stated that appellant had accepted the modified work offer
on March 12, 2010 and was able to perform the duties of the position until August 7, 2010, when
he did not cooperate with an incident investigation, choosing instead to file a Form CA-20. In
his December 2010 statement, appellant asserted that he had been keying, scanning and
processing large sacks and parcels of mail, which eventually resulted in an aggravation of his
chronic back condition. He related that he was able to perform his job from March to
August 2010, when he had to stop due to a worsening of his work-related low back pain.
Appellant asserted that, on approximately July 17, 2010, he was processing large, heavy parcels
without a break and had to kneel down to separate and lift parcels which were getting stuck on
top of each other so he needed to keep kneeling in order to lift these heavy parcels. He alleged
that when he asked his supervisor if he could go home and relax he was denied permission
because they were understaffed. Appellant related that this scenario continued until August 7,
2010, when management asked him to perform a regular, full-duty job without restrictions or go
home. He also alleged that he had been placed on regular duty without restrictions by a referee
physician’s June 3, 2009 report, which was a “misunderstanding.” Appellant alleged that he
attempted to work without restrictions until August 7, 2010, when his back pain became
intolerable and he had to go off work. He stated that he did not want to leave work; however, the
only work the employing establishment had available at that time was regular work without
restrictions.
The employing establishment refuted appellant’s assertions. It stated that he signed a
limited-duty job offer on March 12, 2010 but subsequently alleged that he could not work within
the limitations to which he agreed. While Manager Romano did state in his December 18, 2010
statement that appellant was returned to “full duty” by the impartial examiner, Dr. Head, this
appears to be a misstatement of the physician’s opinion. Dr. Head found that appellant could
return to an eight-hour job but with restrictions on lifting more than 50 pounds.7 The employing
establishment denied that it had forced appellant to exceed the restrictions outlined by Drs. Head
and Filippone, i.e., pushing/pulling more than 50 pounds, which were embodied in the March 12,
2010 job offer. Mr. Romano asserted that appellant made contradictory and confusing
statements regarding his ability to perform the duties of his bid position and refused to cooperate
with management’s attempts to investigate his allegations of not being able to work. Although
appellant alleged in his claims for recurrence and at the hearing that his accepted low back
conditions were aggravated by the duties of this job, he submitted no documentation to support
these assertions. He testified at the hearing that sometime in July 2010 his supervisor suddenly
instructed him to work in the middle volume section making boxes, which come flat on the floor
and had to be banded, clipped and lifted. Appellant stated that these duties required him to do
work which exceeded his restrictions. He did not, however, explain how such duty exceeded his

7

Appellant also misstated the date of Dr. Head’s report, which was December 9, 2008.

10

work restrictions. Appellant further alleged that, when he refused to do this work, the employing
establishment sent him home. However, he has provided no corroboration for these assertions.8
Notwithstanding appellant’s allegations, the record indicates that he was able to work at
the modified mail handler’s job -- a position he bid on and agreed to accept -- from March 12 to
August 7, 2010, when he alleged that he had to leave work due to his accepted low back
condition. While appellant’s attorney contends that the employing establishment acted to
withdraw the limited-duty offer, which constituted a recurrence, the instant record indicates
otherwise. The employing establishment provided him with modified work within his medical
restrictions but denied that it forced appellant to exceed these restrictions and that it was
responsible for sending him home on August 7, 2010.9 In addition, as noted above, appellant
appears to be describing a new injury in this incident, rather than a recurrence of disability.
Although he alleged in his claims for recurrence and at the hearing that his accepted low back
conditions were aggravated by the duties of this job, he submitted no documentation to support
this assertion.10 Based on the above evidence of record, therefore, appellant has failed to meet
his burden to establish that there was a change in the nature and extent of his limited-duty
assignment such that he no longer was physically able to perform the requirements of his lightduty job.
Accordingly, appellant has failed to submit sufficient evidence to meet his burden of
proof in establishing that he sustained a recurrence of his employment-related disability as of
August 7, 2010. OWCP properly found that appellant was not entitled to compensation based on
a recurrence of disability. The Board will affirm the June 27, 2011 OWCP decision.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he was entitled to
compensation for a recurrence of disability as of August 7, 2010 causally related to his accepted
low back conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

The leave slips dated July 23 and 30 and August 7, 2010 which appellant stated show that the employing
establishment sent him home because he refused to do work exceeding his restrictions merely show that he made
these allegations and that management approved his requests for leave on those dates.
9

The evidence submitted by an employing establishment on the basis of their records will prevail over the
assertions from the claimant unless such assertions are supported by documentary evidence. See generally Sue A.
Sedgwick, 45 ECAB 211, 218 n.4 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims, Computation of
Compensation, Chapter 2.900(b)(3) (September 1990).
10

Id.

11

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 15, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

